Name: Commission Regulation (EEC) No 3649/85 of 23 December 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 85 Official Journal of the European Communities No L 348/ 13 COMMISSION REGULATION (EEC) No 3649/85 of 23 December 1985 fixing the import levies on frozen sheepmeat and goatmeat Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80, the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas the levy on the meat falling within subheadings 02.01 A IV b) 2, 3 , 4 and 5 listed in Annex I to Regula ­ tion (EEC) No 1837/80 is to be equal to the levy deter ­ mined for frozen carcases, multiplied by a standard coeffi ­ cient fixed for each of the products in question ; whereas these coefficients are fixed in Annex II to Regulation (EEC) No 2668/80 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3523/85 (2), and in particular the first paragraph of Article 11 thereof, Having regard to the opinion of the Monetary Committee, Whereas under Article 10 (2) of Regulation (EEC) No 1837/80 a levy is applicable to the products falling within subheading 02.01 A IV b) listed in Annex I to that Regu ­ lation ; Whereas, pursuant to Article 13 of Regulation (EEC) No 1837/80, the levy on frozen carcases and halfcarcases is to be equal to the difference between : (a) the basic price multiplied by a coefficient representing the relationship existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question, presented in the same form, and the average price of fresh and chilled sheep carcases, and (b) the Community free-at-frontier offer price for the said frozen meat ; Whereas the basic price for the 1986 marketing year is fixed in Article 2 of Regulation (EEC) No 1313/85 (3) ; whereas the coefficient referred to in Article 13 ( 1 ) (a) of Regulation (EEC) No 1837/80 is fixed in Article 2 (2) of Regulation (EEC) No 2668/80 (4) ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regards quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence : Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non ­ member countries ; Whereas Council Regulation (EEC) No 486/85 (*), as amended by Regulation (EEC) No 2903/85 (*), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories : Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 336, 14 . 12 . 1985, p . 2 . 0 OJ No L 137, 27. 5 . 1985, p . 23 . (4) OJ No L 276, 20 . 10 . 1980 , p . 39 . O OJ No L 61 , 1 . 3 . 1985, p . 4. ( «) OJ No L 279, 19 . 10 . 1985, p . 5 . No L 348/ 14 Official Journal of the European Communities 24. 12. 85 : Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 (b) of Regulation (EEC) No 1676/85 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 1 . 24. 12. 85 Official Journal of the European Communities No L 348/ 15 ANNEX to the Commission Regulation of 23 December 1985 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 1 from 6 to 12 January 1986 (') Week No 2 from 13 to 19 January 1986 (') Week No 3 from 20 to 26 January 1986 (') Week No 4 from 27 January to 2 February 1986 (') 02.01 A IV b) 1 137,305 143,680 151,278 156,340 . 2 96,114 100,576 105,895 109,438 3 151,036 158,048 166,406 171,974 4 178,497 186,784 196,661 203,242 5 aa) 178,497 186,784 196,661 203,242 bb) 249,895 261,498 275,326 284,539 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.